DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted January 18, 2021, has been received and considered by the Examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hilligoss et al. (US 2020/0335737).
Regarding claim 1, Hilligoss et al. teaches a battery module comprising:
a plurality of battery cells (410B, 410C and 410D) stacked on one another (Fig. 5), the battery cells each including a battery and an exterior casing accommodating the battery (Fig. 5); and
a battery cell support (heat plate 330A, 330B, 330C, 330D and 330E) disposed between the plurality of battery cells and directly supporting the battery cells on surfaces thereof (Fig. 5). 
Regarding claim 2, Hilligoss et al. teaches a battery module, further comprising a fixation film (resin 485) wound around the plurality of battery cells in a stacking direction and fixing the plurality of battery cells (Fig. 5).
Regarding claim 3, Hilligoss et al. teaches a battery module, wherein 
the exterior casing of at least one battery cell of the plurality of the battery cell of the plurality of the battery cells includes extending portions extending in a stacking direction of the battery module (the horizontal portions of distribution busbars 490; Fig. 5), and 
the extending portions fix the plurality of battery cells (Fig. 5).  
Regarding claim 4, Hilligoss et al. teaches a battery module, wherein
the extending portions of two battery cells of the plurality of battery cells extends in the stacking direction of the battery module so as to face each other (Fig. 5).  
Regarding claim 5, Hilligoss et al. teaches a battery module wherein the battery cell support includes a low-height portion having a height equal to or lower than the battery cell in a height direction perpendicular to the stacking direction (Fig. 5), and a fixation film or extending portions for fixing the battery cell overlap with the low-height portion of the battery cell support (Fig. 5).  
Regarding claim 6, Hilligoss et al. teaches a battery module, further comprising a placement plate (the bottom surface of 510), and 
the battery cell support is fixed to the placement plate (Fig. 5).  
Regarding claim 10, Hilligoss et al. teaches a battery module wherein the battery cell support includes a heat dissipation portion (thermal or fire barrier layers 350 and 360).  
Regarding claim 11, Hilligoss teaches battery modules wherein each of the battery cells includes a current collector tab connected to the battery and a current collector tab lead (cell foil tab 495) connected to the current collector tab, and at least a portion of the current collector tab lead is exposed outside the exterior casing (Fig. 5).  
Regarding claim 12, Hilligoss et al. teaches a battery module wherein the battery cell support includes a current collector tab support portion (the vertical portions of busbars 490) supporting the current collector tabs, the current collector tab leads, or both on surfaces thereof via the exterior casings (Fig. 5).  
Regarding claim 13, Hilligoss et al. teaches a battery module wherein the battery cell support includes a bus bar current-carrying portion (the horizontal portion of busbars 490) being in direct contact with the current collector tab leads and supporting the current collector tab leads on surfaces thereof (Fig. 5).  
Regarding claim 14, Hilligoss et al. teaches a battery module wherein the battery cell support includes a low-height portion having a height equal to or lower than the battery cell in a height direction perpendicular to the stacking direction (Fig. 5), and a fixation film or extending portions for fixing the battery cell overlap with the low-height portion of the battery cell support (Fig. 5).  
Regarding claim 15, Hilligoss et al. teaches a battery module, further comprising a placement plate (the bottom surface of 510), and 
the battery cell support is fixed to the placement plate (Fig. 5).  
Regarding claim 17, Hilligoss et al. teaches a battery module wherein the battery cell support includes a heat dissipation portion (thermal or fire barrier layers 350 and 360).  
Regarding claim 18, Hilligoss teaches battery modules wherein each of the battery cells includes a current collector tab connected to the battery and a current collector tab lead (cell foil tab 495) connected to the current collector tab, and at least a portion of the current collector tab lead is exposed outside the exterior casing (Fig. 5).  
Regarding claim 19, Hilligoss teaches battery modules wherein each of the battery cells includes a current collector tab connected to the battery and a current collector tab lead (cell foil tab 495) connected to the current collector tab, and at least a portion of the current collector tab lead is exposed outside the exterior casing (Fig. 5).  
Regarding claim 20, Hilligoss et al. teaches a battery module wherein the battery cell support includes a low-height portion having a height equal to or lower than the battery cell in a height direction perpendicular to the stacking direction (Fig. 5), and a fixation film or extending portions for fixing the battery cell overlap with the low-height portion of the battery cell support (Fig. 5).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hilligoss et al. as applied to claim 6 above, and further in view of Springauf et al. (US 2015/0380698).
Regarding claims 7 and 8, Hilligoss et al. is silent regarding a battery module wherein the battery cell support includes a locking portion, the placement plate includes interposition portions capable of interposing the locking portion, and the interposition portions interpose the locking portion, wherein the battery cell support is fixed to the placement plate and wherein the interposition portions of the placement plate are elastic interposition portions.  However, Springauf et al. teaches a battery cell support a locking portion (self-securing locking feature 20), the placement plate (clip 6) includes interposition portions (weld nuts 14) capable of interposing the locking portion (Fig. 5), and the interposition portions interpose the locking portion, wherein the battery cell support is fixed to the placement plate (Fig. 5), wherein the interposition portions of the placement plate are elastic interposition portions (undercut 7 and actuating lever 10).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery module of Hilligoss et al. by incorporating battery cell support includes a locking portion, the placement plate includes interposition portions capable of interposing the locking portion, and the interposition portions interpose the locking portion, wherein the battery cell support is fixed to the placement plate and wherein the interposition portions of the placement plate are elastic interposition portions when doing so helps to secure the parts within the battery module despite the external conditions.
Regarding claim 9, Hilligoss et al. is silent regarding a battery module wherein holes are correspondingly formed in the battery cell support and the placement plate, respectively, and shaft components are inserted into the holes, whereby the battery cell support is fixed to the placement plate.  Springauf et al. teaches a battery module wherein holes (cut-out 5 and cut-outs 17) are correspondingly formed in the battery cell support and the placement plate, respectively, and shaft components (14) are inserted into the holes (cut-outs 17), whereby the battery cell support is fixed to the placement plate (Figs. 5-7).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery module of Hilligoss et al. by incorporating holes are correspondingly formed in the battery cell support and the placement plate, respectively, and shaft components are inserted into the holes, whereby the battery cell support is fixed to the placement plate when doing so helps to secure the parts within the battery module despite the external conditions.  
Regarding claim 16, Modified Hilligoss et al. is silent regarding a battery module wherein holes are correspondingly formed in the battery cell support and the placement plate, respectively, and shaft components are inserted into the holes, whereby the battery cell support is fixed to the placement plate.  Springauf et al. teaches a battery module wherein holes (cut-out 5 and cut-outs 17) are correspondingly formed in the battery cell support and the placement plate, respectively, and shaft components (14) are inserted into the holes (cut-outs 17), whereby the battery cell support is fixed to the placement plate (Figs. 5-7).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery module of modified Hilligoss et al. by incorporating holes are correspondingly formed in the battery cell support and the placement plate, respectively, and shaft components are inserted into the holes, whereby the battery cell support is fixed to the placement plate when doing so helps to secure the parts within the battery module despite the external conditions.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724